Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-9, 12-13, 16, and 19-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (U.S. 2013/0120402, hereinafter “Adams”).
Regarding Claim 1, Adams teaches a method (fig. 6; ¶ [0062]) comprising:
receiving, by a supply manager executing on a processor device, from a first subsystem, a first request for a first supply (fig. 6, step 625; ¶ [0064]. As described in ¶ [0022] – [0026], the memory and processing {i.e. a supply} used by a graphical component is discarded {disabled} when it no longer needed {such as when no “layer host” references the component for a given period of time}. ¶ [0053] further describes receiving a request for a first supply {to access a component that may have been disabled});
determining, by the supply manager, that the first supply is not executing (¶ [0053] and [0064]);
initiating the first supply, the first supply to return supply data upon request (¶ [0053] and [0064]);

subsequently determining, by the supply manager, that no subsystem requires the first supply (¶ [0037]—a reference count is maintained to determine that no subsystem requires the first supply. When the reference count is decremented to zero, the supply manager determines that no subsystem requires the first supply); and
disabling the first supply (¶ [0037] and [0063]—memory for the first supply is discarded and processing of the first supply is terminated {disabled}).
Regarding Claim 9, Adams teaches a computing device (figs. 1 and 8B; ¶ [0028] and [0084]), comprising:
a memory (fig. 8B; ¶ [0085);
a processor device coupled to the memory (fig. 8B; ¶ [0085) to:
receive, from a first subsystem, a first request for a first supply (fig. 6, step 625; ¶ [0064]. As described in ¶ [0022] – [0026], the memory and processing {i.e. a supply} used by a graphical component is discarded {disabled} when it no longer needed {such as when no “layer host” references the component for a given period of time}. ¶ [0053] further describes receiving a request for a first supply {to access a component that may have been disabled});
determine that the first supply is not executing (¶ [0053] and [0064]);
initiate the first supply, the first supply to return supply data upon request (¶ [0053] and [0064]);

subsequently determine that no subsystem requires the first supply (¶ [0037]—a reference count is maintained to determine that no subsystem requires the first supply. When the reference count is decremented to zero, the supply manager determines that no subsystem requires the first supply); and
disable the first supply (¶ [0037] and [0063]—memory for the first supply is discarded and processing of the first supply is terminated {disabled}).
Regarding Claim 16, Adams teaches a computer program product stored on a non-transitory computer-readable storage medium and including instructions (¶ [0078] – [0079]) to cause a processor device to:
receive, from a first subsystem, a first request for a first supply (fig. 6, step 625; ¶ [0064]. As described in ¶ [0022] – [0026], the memory and processing {i.e. a supply} used by a graphical component is discarded {disabled} when it no longer needed {such as when no “layer host” references the component for a given period of time}. ¶ [0053] further describes receiving a request for a first supply {to access a component that may have been disabled});
determine that the first supply is not executing (¶ [0053] and [0064]);
initiate the first supply, the first supply to return supply data upon request (¶ [0053] and [0064]);
provide to the first subsystem a supply reference that refers to the first supply that allows the first subsystem to request the supply data directly from the first supply (¶ [0036]—layer hosts are given a reference to each supply, which allows the first subsystem to access the first supply);

disable the first supply (¶ [0037] and [0063]—memory for the first supply is discarded and processing of the first supply is terminated {disabled}).
Regarding Claims 4, 12, and 19, Adams teaches:
in response to receiving the first request for the first supply, incrementing a first supply counter (¶ [0037] – [0038]);
subsequently receiving, from the first subsystem, an indication that the first subsystem no longer needs the first supply (¶ [0038]);
decrementing the first supply counter (¶ [0038]); and
wherein subsequently determining, by the supply manager, that no subsystem requires the first supply comprises determining, by the supply manager, that the first supply counter indicates that no subsystem is using the first supply (¶ [0039]).
Regarding Claims 5, 13, and 20, Adams teaches:
receiving, from the first subsystem, an indication that the first subsystem no longer needs a second supply (¶ [0038]—there are multiple supplies, {such as for each graphical component} each with their own supply counter);
decrementing a second supply counter (¶ [0038]);
determining, by the supply manager, that the second supply counter indicates that another subsystem is continuing to use the second supply (¶ [0037]—a reference count greater than zero indicates that another subsystem is continuing to use the second supply); and

Regarding Claim 8, Adams teaches:
receiving, by the supply manager, from the first subsystem, a request for a second supply that is different from the first supply (fig. 6, step 625; ¶ [0064]. As described in ¶ [0022] – [0026], the memory and processing {i.e. a supply} used by a graphical component is discarded {disabled} when it no longer needed {such as when no “layer host” references the component for a given period of time}. ¶ [0053] further describes receiving a request for a supply {to access a component that may have been disabled}. As explained, each subsystem {layer host} accesses multiple supplies, so the same teachings for the first supply apply equally to the second supply);
determining, by the supply manager, that the second supply is not executing (¶ [0053] and [0064]);
initiating the second supply (¶ [0053] and [0064]); and
providing to the first subsystem a supply reference that refers to the second supply that allows the first subsystem to request the supply data directly from the second supply (¶ [0036]—layer hosts are given a reference to each supply, which allows the first subsystem to access the second supply).

Allowable Subject Matter
Claims 2-3, 6-7, 10-11, 14-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the prior art of record teaches “receiving, by the supply manager, from a second subsystem a request for a second supply that is different from the first supply, the request including a scope identifier that identifies a scope of a stage during which the second subsystem needs the second supply; determining that the second supply exists; determining that the second supply has an associated scope that is narrower than the scope of the stage during which the second subsystem needs the second supply; setting the associated scope of the second supply to the scope of the stage during which the second subsystem needs the second supply; and providing to the second subsystem a supply reference that refers to the second supply that allows the second subsystem to request data directly from the second supply” as recited by claims 6 and 14. In Adams, the atlases that include the components (supplies) can be seen as a scope because of the hierarchy of atlases and components, but Adams does not have any equivalent to the scope of a stage during which a subsystem needs a supply. Claims 7 and 15 contain allowable subject matter at least by virtue of their dependence on claims 6 and 14, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Bin et al. (U.S. 2012/0054138) teaches a constraint satisfaction solver that solves problems with dependencies between constraints
Maturana (U.S. 2010/0017352) teaches a constraint satisfaction system that stores canonical representations in a cache for fast access and reuse by constraint solver systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HAL SCHNEE/           Primary Examiner, Art Unit 2125